Exhibit 99.1 For Immediate Release Investor Contact : MKR Group Inc. Todd Kehrli or Jim Byers (323) 468-2300 meet@mkr-group.com MeetMe Reports Record Revenue, Net Income and Adjusted EBITDA for Fourth Quarter and Full Year 2016 Total Revenue for 2016 Increased 34% Year Over Year Mobile Revenue for 2016 Increased 56 % Year Over Year GAAP Net Income for 2016 (excluding one-time deferred tax benefit) Increased 204% Year Over Year Adjusted EBITDA for 2016 Increased 45% Year Over Year Full Year Adjusted EBITDA Margin Increased to 39% NEW HOPE, Pa., March 6 , 201 7 – MeetMe, Inc. (NASDAQ: MEET), a public market leader for social discovery, today reported financial results for its full year and fourth quarter ended December 31, 2016. Full Year 2016 Financial Highlights ● Total revenue was $76.1 million, up 34% year over year. ● Mobile revenue was $70.7 million, up 56% year over year. ● GAAP net income was $46.3 million, or $0.80 per diluted share (excluding a one-time deferred tax benefit, net income was $18.2 million, or $0.31 per diluted share, up 204% year over year). ● Non-GAAP net income was $26.9 million, or $0.47 per diluted share, up 60% year over year. ● Adjusted EBITDA was $29.3 million, or a 39% margin, up 45% year over year. (See the important discussion about the presentation of non-GAAP financial measures, and reconciliation to the most direct comparable GAAP financial measure, below.) Fourth Quarter 2016 Financial Highlights ● Total revenue was $29.2 million, up 47% year over year. ● Mobile revenue was $27.8 million, up 62% year over year. ● GAAP net income was $9.9 million, or $0.15 per diluted share, up 63% year over year. ● Non-GAAP net income was $12.4 million, or $0.19 per diluted share, up 56% year over year. ● Adjusted EBITDA was $12.8 million, or a 44% margin, up 42% year over year. (See the important discussion about the presentation of non-GAAP financial measures, and reconciliation to the most direct comparable GAAP financial measure, below.) ● Cash and Cash Equivalents totaled $21.9 million at December 31, 2016. Geoff Cook, Chief Executive Officer of MeetMe, stated, “We made tremendous progress on multiple fronts in 2016. We achieved record financial results for the year, reflecting the increasing value of our audience to mobile advertisers, as well as our growth in mobile engagement through product innovation and the acquisition of Skout. “Through our combination with Skout, we brought two of the largest mobile apps for meeting and chatting with new people into the same portfolio, increasing our scale to more than eight million monthly active users. With the signing of our agreement to acquire if(we) announced today, we continue to execute on our vision to innovate, acquire and build the largest mobile portfolio of brands for meeting and chatting with new people. The addition of if(we)’s Tagged and hi5 brands into our portfolio is expected to increase our monthly active users to more than 10 million, giving us even greater scale for monetization and increased profits.” David Clark, Chief Financial Officer of MeetMe, added, “Our record mobile revenue for the year increased 56% year over year and was driven by growth in the mobile engagement of our users, as well as by the continued strength in the mobile advertising industry. Our record adjusted EBITDA for the year increased 45% to $29.3 million, representing a 39% adjusted EBITDA margin. During the year, we internally funded the $28.5millioncash portionof the total consideration forour acquisition of Skout, as well as $5 million of stock buybacks, while still ending the year with a $2.6 million increase in our cash balance.” Webcast and Conference Call Details Management will host a webcast and conference call to discuss full year and fourth quarter 2016 financial results today, March 6, 2017 at 4:30 p.m. Eastern time. To access the call dial 888-337-8202 (US and Canada) or +1 913-312-1450 (International) and when prompted provide the participant passcode 1061836 to the operator. In addition, a webcast of the conference call will be available live on the Investor Relations section of the Company’s website at www.meetmecorp.com and a replay of the webcast will be available for 90 days. About MeetMe, Inc. Through its portfolio of brands, MeetMe (NASDAQ: MEET) is meeting the universal need for human connection. Using innovative products and sophisticated data science, MeetMe keeps its approximately two million daily active users engaged and originates untold numbers of casual chats, friendships, dates, and marriages. MeetMe offers advertisers the opportunity to reach customers on a global scale with hundreds of millions of daily mobile ad impressions. MeetMe utilizes high user density, economies of scale, and leading monetization strategies to maximize EBITDA. MeetMe’s apps are available on iPhone
